Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant's submission filed on 6-28-2022 has been entered.  Claim 1 was amended.  Claims 3 and 15-16 were cancelled.  Claims 1-2 and  4-14 were presented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,236,177 to Zick with evidence by JP-2011-20205A.

In the claims “crashing into” “a workpiece” in view of Applicant’s amendment was interpreted as “partial breaking or rupturing of the workpiece outside of the saw cut generated in the workpiece by means of the circular saw,” which Applicant has defined in the specification. 

In re Claim 1, Zick teaches a portable circular saw (see Fig. 7) comprising:
a sole plate configured for guiding the portable saw along a work piece (see Fig. 7, illustrating a shoe plate #26’);
a housing (housing structure of the saw in Fig. 7, illustrating a body of the saw);
a drive unit, at least portions of which are disposed in the housing, the drive unit assigned tool receptacle configured to receive an interchangeable saw blade (see Fig. 7, illustrating a circular saw; see also Col. 11, ll. 40-Col. 12, ll. 16), and to rotating drive the interchangeable saw blade about an assigned rotation axis (the saw blade in Zick rotates about an axis and is interchangeable); and 
a safeguard device comprising at least one sensor element (sensing means #94’ and the associated electronics, see Fig. 7 and Col. 11, ll. 40-Col. 12, ll. 16), the at least one sensor element including at least one rotational speed sensor (Zick teaches : The circular saw 18' includes sensing means 92' for sensing a safety-related braking condition.  The sensing means 92' is a "kick-back" or "binding" sensing means 94'.  Such a binding sensing means 94' senses a change in the position, velocity or acceleration of the power tool, such as the circular saw 18', resulting from the tool element, such as the saw blade 42', binding on the workpiece W, at Col. 11. 50-56, a sensor that monitors the velocity of the circular saw blade is, under the broadest reasonable interpretation, a rotational speed sensor) configured to detect a rotational speed of the drive unit (binding sensing means 94' senses a change in the position, velocity or acceleration of the power tool, such as the circular saw 18'); and 
a control apparatus configured to receive sensor signals from the at least one rotational speed sensor that is configured to detect a rotational speed of the drive unit (see Col. 11, ll. 40-Col. 12, ll. 16, teaching a control means #86’ and a binding sensing means 94' senses a change in the position, velocity or acceleration of the power tool, ), detect crashing of the portable circular saw into the workpiece during a sawing procedure based on the sensor signals indicating an abrupt increase in the rotational speed of the drive unit, (Zick teaches : Such binding causes the circular saw to jerk or kick-back.  If this occurs, the binding sensing means 94' outputs the trigger signal, a "binding" signal, to trigger braking of the motor 14, as Col. 11, ll. 56-59;  the Examiner notes that “crashing” was interpreted as “partial breaking or rupturing of the workpiece outside of the saw cut generated in the workpiece by means of the circular saw,” and that binding of the circular saw, as described in Zick is equivalent to “partial breaking or rupturing of the workpiece outside of the saw cut generated in the workpiece by means of the circular saw,”), and upon detecting the crashing into the workpiece, to operate the drive unit to deceleration and/or switch off (see Zick, Col. 11, 11 56-60).   

JP2011-020205A teaches that, contrary to Applicant’s interpretation of Zick,  “when a so-called kickback occurs in which the cutting-edge portion 6 is rebounded from the work piece by a reaction that the blade edge portion 6 is engaged with the work piece at a certain timing during driving of the circular saw device 101, the acceleration is suddenly increased.”  See JP2011-020205A translation, Pgs. 8-9.

In re Claim 2, Zick teaches wherein the sensor element has at least one acceleration sensor (see Zick, Col. 11, ll. 50-56).

In re Claim 4, Zick teaches wherein the sensor element has at least one electromechanical and or electronic switching mechanism (see Col. 11, ll. 40-Col. 12, ll. 16, teaching a signal that stops the electric motor so that the saw blade is stopped. – this is an electronic switching mechanism). 

Claim 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,236,177 to Zick and further in view of US 4,219,747 to Hornung. 

In re Claim 5, Zick does not teach wherein the at least one electomechanical and or electronic switching mechanism is arranged on a work piece-facing bearing face of the sole plate adjacent to a rectangular passage through which the saw blade passes.  However, Hornung teaches that it is known to place an electomechanical and or electronic switching mechanism is arranged on a work piece-facing bearing face of the sole plate in a region of a rectangular passage opening of the saw blade (see Hornung, Fig. 3, #14/22 and Col. 3, ll. 56 - Col. 4, ll. 7).  Hornung teaches that it is known to place electromechanical switching mechanisms for determining contact with a workpiece in the sole plate #24 of the circular saw (see Hornung, Fig. 3).  The examiner notes that under the broadest reasonable interpretation the structure of #14/22 in Fig. 3 of Hornung is adjacent or “in a region” of the aperture in which the blade passes through plate #24.   

In the same field of invention, sensor locations for circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place a sensor for determining if the work piece is being contacted in the sole of the circular saw in a region adjacent to the blade opening, as taught by Hornung, in Fig. 3, and Col. 3, ll. 56 - Col. 4, ll. 7. Adding the sensor of Hornug would provide for a sensor that senses that the tool has been applied other workpiece and whether or not the position of the tool relative to the workpiece is correct (see Hornug, Col. 2, ll. 58-63).  In other words, binding of the blade causes the saw to be out of position, and therefore such a sensor in such a location detects "kick-back" or "binding" aka, crashing into a workpiece, during a sawing procedure).  Further, doing so is the substitution of one known type of detector/sensor and location of a detector/sensor for another known type of detector/sensor and location of a detector/sensor (see MPEP 2143, I, B).   Placing the sensor in the sole plate (as shown in Fig. 3, #24, of Hornung), would place the sensor in the structure that is most likely to contact the work piece, as this structure is typically closest to the work piece when the user handles the tool. 

In re Claim 6, Zick in view of Hornung, for the reasons above in re Claim 1, teaches wherein at least portions of the at least one electromechanical and/or electronic switching mechanism runs adjacent to at least one narrow side and/or at least one longitudinal side of the passage opening (the Examiner notes that the structure of Fig. 3, in Hornung, #14/22 is adjacent to the longitudinal side and in a region near the narrow side, under the broadest reasonable interpretation).

In re Claim 7, Zick in view of Hornung, for the reasons above in re Claim 1, teaches wherein the at least one electromechanical and/or electronic switching mechanism is L-shaped (see e.g., Hornung, Fig. 3, #22), U-shaped (see Hornung, Fig. 3, #14 and #22 create a u-shape between the two structures) or rectangular (see Hornung, Fig. 3 #14 has a generally rectangular shape). 

In re Claim 9, Zick in view of Hornung, for the reasons above in re Claim 1, teaches wherein the at least one electromechanical and/or electronic switching mechanism is configured such that, when the plate bears on the work piece, the at least one electromechanical and/or electronic switching element terminates so as to be flush with the bearing face of said sole plate, and when the sole plate is raised from the work piece, the at least one electromechanical and/or electronic switching element springs out of said bearing face (see structure of Hornung, Fig. 3, showing the combination of the structures of #22 and 14 which protrude from the bottom of plate #24 when the saw is raised from a work piece, and when the saw is located on the work piece this structure protrudes from plate #24).

In re Claim 10, Zick in view of Hornung, for the reasons above in re Claim 5/6, teaches wherein the at least one electromechanical and/or electronic switching mechanism includes at least one of an electrical contact (the Examiner notes that the structure of modified Zick is an electronic sensor and has an electronic contact to communication with the processor) and a spring loaded rocker or pressure plate (In Hornung, Fig. 3, #22 is considered a pressure pate as it is plate like and provides pressure on switch #14) to activate the at least one of the electrical contact and the strain gauge (these switches/sensors activate the controller – the claims were examined as best understood in view of the 35 USC 112b rejection above). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,236,177 to Zick in view of US 4,219,747 to Hornung, and further in view of US 5,437,186 to Tschulena.

In re Claim 8, modified Zick, in re Claim 5, does not teach wherein the at least one electromechanical and /or electronic switching mechanism is configured as a frame defining the rectangular passage opening.   

However, Tschulena teaches an electromechanical and /or electronic switching mechanism (acceleration sensor – see Fig. 3b-c) is configured as a frame defining the passage opening (#1 creates a frame around mass #2 – see Figs. 3b-c).   

Although Zick and Tschulena are in different fields (circular saw vs. an acceleration sensor) both use an acceleration sensor, and a teaching of using an optical sensor as an acceleration sensor will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Tschulena clearly describes the design incentives of selecting an optical sensor (to measure acceleration is different directions as opposed to a single direction Tschulena, abstract and Col. 2, ll. 35-40, Col. 3, ll. 58 – Col. 4, ll. 2).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use an optical sensor in order to increase detection reliability, by detecting acceleration in more than one direction thereby capturing all acceleration as opposed to acceleration from a single direction. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,236,177 to Zick and further in view of US 5,437,186 to Tschulena.

In re Claim 11, Zick in re Claim 1, does not each wherein the at least one sensor element further comprises at least one optical detector.  However, Tschulena teaches that it is known to provide an acceleration sensor as an optical sensor (see Tschulena, abstract and Col. 2, ll. 35-40, Col. 3, ll. 58 – Col. 4, ll. 2 and Col. 4, ll. 34-39).  

Although Zick and Tschulena are in different fields (circular saw vs. an acceleration sensor) both use an acceleration sensor, and a teaching of using an optical sensor as an acceleration sensor will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Tschulena clearly describes the design incentives of selecting an optical sensor (to measure acceleration is different directions as opposed to a single direction Tschulena, abstract and Col. 2, ll. 35-40, Col. 3, ll. 58 – Col. 4, ll. 2).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use an optical sensor in order to increase detection reliability, by detecting acceleration in more than one direction thereby capturing all acceleration as opposed to acceleration from a single direction. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,236,177 to Zick and further in view of US 5,437,186 to Tschulena, and further in view of US 4,219,747 to Hornung.

In re Claim 12, modified Zick in re Claim 11 does not teach wherein the at least one optical detector is arranged flush with a work piece-facing bearing face of the sole plate in adjacent to a passage opening through which the saw blade passes. 

However, Hornung teaches that it is known to place a detector arranged on a work piece-facing bearing face of the sole plate in a region of a passage opening of the saw blade (see Hornung, Fig. 3, #14/22 and Col. 3, ll. 56 - Col. 4, ll. 7).  Hornung teaches that it is known to place a detector determining contact with a work piece in the sole plate #24 of the circular saw (see Hornung, Fig. 3).  The examiner notes that under the broadest reasonable interpretation the structure of #14/22 in Fig. 3 of Hornung is adjacent or “in a region” of the aperture in which the blade passes through plate #24.   

In the same field of invention, sensor locations for circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place a detector for determining if the work piece is being contacted in the sole of the circular saw in a region adjacent to the blade opening, as taught by Hornung, in Fig. 3, and Col. 3, ll. 56 - Col. 4, ll. 7. Doing so is the substitution of one known type of detector/sensor and location of a detector/sensor for another known type of detector/sensor and location of a detector/sensor (see MPEP 2143, I, B).   Placing the sensor in the sole plate (as shown in Fig. 3, #24, of Hornung), would place the sensor in the structure that is most likely to contact the work piece, as this structure is typically closest to the work piece when the user handles the tool.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,236,177 to Zick and further in view of US 5,437,186 to Tschulena, and further in view of US 4,219,747 to Hornung. 

In re Claim 13, modified Zick in re Claim 11 teaches the at least one optical detector is disposed in a depression (see Tschulena Figs. 3b-3c teaching a mass #2 in frame #1 in a depression or “cut out” space); however, Zick in view of Tschulena, for the reasons above in re Claim 11, does not teach the sole plate has a work piece-facing bearing face with at least one depression for configuring an area-measuring zone. 

However, Hornung teaches that it is known to place an electomechanical and or electronic switching mechanism on a work piece-facing bearing face of the sole plate with at least one depression for configuring an area-measuring zone. (See Hornung, Fig. 3, #14/22 and Col. 3, ll. 56 - Col. 4, ll. 7).  Hornung teaches that it is known to place electromechanical switching mechanisms for determining contact with a work piece in the sole plate #24 of the circular saw (see Hornung, Fig. 3).  The examiner notes that under the broadest reasonable interpretation the structure of #14/22 in Fig. 3 of Hornung is in an area measuring zone, as the sensor is measuring if the saw contacts a work piece.   

In the same field of invention, sensor locations for circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place a sensor for determining if the work piece is being contacted in the sole of the circular saw in a region adjacent to the blade opening, as taught by Hornung, in Fig. 3, and Col. 3, ll. 56 - Col. 4, ll. 7.  Doing so is the substitution of one known location of a detector/sensor for another known location of a detector/sensor (see MPEP 2143, I, B).   Placing the sensor in the sole plate (as shown in Fig. 3, #24, of Hornung), would place the sensor in the structure that is most likely to contact the work piece, as this structure is typically closest to the work piece when the user handles the tool.  Further in order to keep a smooth surface on the plate of a circular saw, the sensor would be placed in a depression on the sole pate, above the smooth surface that contacts the work piece.  

Allowable Subject Matter
Claim 14 is allowed.
The closest prior art is WO 2010/067789 to Nishimiya, US 5,437,186 to Tschulena, US 6,236,177 to Zick, and JP2011-020205A.  However, Nishimiya does not teach “the optical reflex sensor.” Nishimiya does not teach this sensor. Further, while Tschulena teaches an optical sensor, Tschulena does not teach an optical reflex sensor.  In addition, Zick fails to teach an optical reflex sensor.  There was no reason uncovered during the search to modify any of the sensors taught to be an optical reflex sensor.   

Response to Arguments
Applicant's arguments filed 6-28-2022 have been fully considered but they are not persuasive.
Applicant argues that Zick teaches that during binding the saw blade quickly decelerate, thereby jerking or kinking back at Col. 11, ll. 50-59.  The Examiner respectfully disagrees.  
Zick teaches: 
The circular saw 18' includes sensing means 92' for sensing a safety-related braking condition. The sensing means 92' is a "kick-back" or "binding" sensing means 94'. Such a binding sensing means 94' senses a change in the position, velocity or acceleration of the power tool, such as the circular saw 18', resulting from the tool element, such as the saw blade 42', binding on the workpiece W. Such binding causes the circular saw to jerk or kick-back. If this occurs, the binding sensing means 94' outputs the trigger signal, a "binding" signal, to trigger braking of the motor 14 (emphasis added). See Zick Col. 11, ll. 50-59. 

	The Examiner notes that the term decelerate is used in Col. 11, ll. 50-59.  Further, JP2011-020205A provides evidence that, contrary to Applicant’s interpretation of Zick,  “when a so-called kickback occurs in which the cutting-edge portion 6 is rebounded from the work piece by a reaction that the blade edge portion 6 is engaged with the work piece at a certain timing during driving of the circular saw device 101, the acceleration is suddenly increased.”  See JP2011-020205A translation, Pgs. 8-9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724